Citation Nr: 1211436	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to November 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Board remanded the appeal for further development. 

In July 2011, the RO granted service connection for limitation of flexion and extension of the right knee.  Therefore, this issue is no longer before the Board on appeal.  

The Virtual VA paperless claims processing system contains additional records of VA outpatient treatment from August 1997 to December 2011 which have been reviewed and considered.


FINDING OF FACT

The Veteran's current chronic obstructive pulmonary disease first manifested after service and is not related to any aspect of service including exposure to insecticide. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive pulmonary disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2008, the RO provided a notice that met the requirements.  The notice informed the Veteran of all the elements that must be met to substantiate a service connected claim, the types of evidence that would be considered, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In June 2008, the National Personnel Records Center reported that the Veteran's service treatment records and potentially applicable Surgeon General's Office reports were destroyed in a fire.  The Veteran was notified in correspondence in July, August, and September 2008.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Although the Veteran did not return a National Archives form provided by the RO to assist in research to obtain other associated records, the Veteran did provide several statements with a narrative of the location and duties of his active duty service.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army aircraft radio repair technician with service in the Europe-Africa-Mediterranean Theater of Operations from February 1944 to May 1945.  Service personnel records do not show that he participated in combat action.  The Veteran reported that he came under attack by aerial bombardment and by sniper fire during his overseas service.  The Veteran contends that his chronic obstructive pulmonary disease is related to a four to six week period when he was assigned to disperse the insecticide dicholorodiphenlytrichloroethane (DDT) in the vicinity of his base.  Therefore, the claim does not arise from combat action. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Service personnel records showed that the Veteran was trained as an Army Air Force radio repair technician and movie machine operator.  A Separation Qualification Record showed that he reported working prior to service as an operator of a machine that rolled asbestos on paper into pipe shapes and a drum sander for parts of chairs.  The Veteran submitted excerpts of historical materials on Twelfth Air Force operations in Europe and Air Force Medical Services during World War II.  The latter materials showed that the Air Force used DDT as a chemical weapon against mosquito-borne illnesses in the South Pacific starting in April 1944 but did not mention the use of insecticide in the European Theater.    

Service treatment records and Army Surgeon General Reports were not recovered.  In statements in May 2008 and August 2008, the Veteran reported that he was located in a swampy area in Corsica in the summer of 1944 and that he sprayed an insecticide (DDT) around his base camp for several weeks.  The Veteran reported that after experiencing difficulty breathing, he sought treatment at a field aid station.  An examiner directed him to stop working with the insecticide and administered a throat spray.  

In a March 1986 VA pension application and in an April 1986 VA examination, the Veteran reported that he worked after service as a farmer until 1968 and thereafter in a saw mill for three years and as a carpenter for a construction business for nine years.  He reported retiring in May 1980.   

VA inpatient, outpatient, and examination records from October 1982 to April 1986 are silent for any respiratory symptoms or treatment.  Chest X-rays obtained in 1994 and 1997 showed no active respiratory disease.  In November 1998, a VA physician noted the Veteran's history of smoking up to 50 cigars per week until 1980.  The physician referred to the results of two pulmonary function tests performed in December 1997 and August 1998 and diagnosed chronic obstructive pulmonary disease (COPD) but with a possible contribution by heart valve dysfunction from a previous myocardial infarction.  The physician did not indicate an awareness of the Veteran's reported reaction to spraying DDT in service or comment directly on possible causes of the disease.  The Veteran was prescribed the use of an inhaler.  Subsequent VA outpatient treatment records through December 2011 showed that COPD was an on-going disorder but with mild and stable symptoms including shortness of breath after exertion. 

In January 2008, the Veteran was admitted to a private hospital for treatment for urosepsis.  The attending physician noted the Veteran's reports of a 40 pack year history of smoking until he quit in 1990.  The physician noted the Veteran's report of spraying DDT in service and that he had previously been diagnosed with COPD.  The physician did not comment on a possible relationship between DDT and COPD and did not provide any further diagnoses or treatment for respiratory disease.  In January 2009, the RO denied service connection for COPD because there were no service records to show medical treatment following the use of DDT or medical evidence of a relationship to COPD. 

In February 2009, a VA primary care nurse practitioner (NP) noted the Veteran's request for disability compensation for the effects of spraying DDT in 1944.  The NP referred the Veteran to his claims representative.  

In December 2010, the Board remanded the claim to obtain a VA examination and opinion on the etiology of the Veteran's COPD if there had been exposure to DDT occurred as described by the Veteran. 

In January 2011, a VA physician noted a review of the claims file and the Veteran's report of treatment for pneumonia during basic military training and his experience dispersing DDT for five to six weeks in 1944.  The physician noted the Veteran's reports of post-service work as a farmer and a current hobby of woodworking.  The Veteran reported that his respiratory symptoms started in 1955 and that he currently experienced a dry cough in the morning and shortness of breath on exertion. The physician reviewed the results of a pulmonary function test performed in December 2010 that showed some small airway obstructive defect but normal lung volume and perfusion capacity.  A chest X-ray showed areas of hyperexpansion compatible with COPD.  The physician noted that the most common cause of COPD is smoking and that there was no evidence in the file to confirm the exposure to DDT. 

In July 2011, the RO noted that the Board had accepted the occurrence of the DDT exposure and requested an additional opinion on the etiology of the Veteran's COPD assuming that the exposure occurred as described by the Veteran. 

The same month, a VA physician's assistant (PA) noted a review of the claims file and noted that the physician who had performed the January examination had retired.  The PA summarized the Veteran's description of his exposure to DDT and subsequent treatment, his civilian occupations in farming and carpentry, the initial diagnosis of COPD in 1998, and the results of the January examination including the pulmonary function test.   The PA provided the following opinion:  

With this documented history in mind, it is no doubt to this provider that he was exposed briefly to DDT as documented by the Veteran, however, he also had multiple potential exposure to caustic chemicals outside of the military with a smoking history of 40 pack years (which is noted to be the number one cause of COPD), farming (with exposures to multiple environmental and work related chemicals/noxious agents) and noted that he continues to take care of horses, continues to do woodworking as a hobby, as well as a brief exposure to work related chemicals when working in the chair factory. 

Therefore, with the above multiple potential causes for his COPD 
- smoking being the number one cause for COPD - it is LESS LIKELY that his current diagnosis of COPD is related to spraying of 
insecticides during service... due to multiple potential causes and reported exposures. 

The Board concludes that there has been substantial compliance with its December 2010 remand instructions because the Veteran did undergo a respiratory examination with a medical review of the record and an opinion on the possible relationship of his COPD to that exposure under the assumption that the exposure to DDT occurred as he described.  

In correspondence in February 2012, the Veteran wrote to clarify certain ambiguities and waived consideration of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. § 20.800, 20.1304 (c) (2011).  He noted that he did not start smoking until entering military service and quit in 1955 after consuming only one-half pack per day.  He further noted that he was exposed to very little dust while working on wooden furniture and did not use fertilizers or chemicals in farming other than lime.  The Veteran did not comment on any exposure that may have occurred associated with nine years of work in a construction business.  

The Board concludes that service connection for chronic obstructive pulmonary disease is not warranted.  The Board concludes that the Veteran's reports of respiratory distress after spraying of DDT are competent and credible lay evidence because the events are consistent with the location and circumstances of his service at the time and are not contradicted by other evidence.   The Board considered the loss of service treatment records and resolved all doubt regarding the occurrence of the exposure to DDT and the nature of the immediate treatment in favor of the Veteran.  The Board concludes that his reports of exposure to other substances including farm and industrial respiratory hazards and smoking are also competent as they are based on his observable experiences.  

The Board accepts the reports regarding industrial and farming exposure as they are not contradicted by any other evidence.  However, the Board concludes that his recent report of a six-pack year history of smoking (one-half pack from 1943 to 1955) is not credible as he reported a more extensive smoking history to clinicians in the context of receiving medical care.  The Board places greater probative weight on the Veteran's report to the VA examiner in 1998 and 2008, as they were made in the context of seeking appropriate medical treatment rather than the later context of seeking VA compensation.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report his exposure to DDT and his current symptoms but does not have the medical expertise to provide a competent diagnosis of his symptoms at the time of the exposure or an opinion on the etiology of the chronic pulmonary disorder that arose many years later.  Furthermore, there are no contemporary diagnoses by a medical professional.  

Service connection is not warranted because the Veteran's chronic respiratory disease first manifested in 1997, many years after service.  VA and private medical records do not show and the Veteran does not contend that he experienced a continuity of respiratory symptoms after the DDT exposure.  There is also no evidence of record whether general or specific to the Veteran that confirms an association between brief exposures to DDT that was treated with throat spray and COPD manifesting decades later.  The Board places greatest probative weight on the July 2011 PA's medical opinion that the most common cause for COPD is smoking.  In view of his credible smoking history and exposure to respiratory hazards before and after service, the PA concluded that the Veteran's current disorder is less likely than not related to the short exposure to DDT and most likely related to smoking.  There is no other competent and credible medical opinion of record, and there is no competent medical information or studies in the file or referenced by the Veteran to suggest that DDT has been found statistically related to COPD.  

The weight of the credible evidence demonstrates that the Veteran's current COPD first manifested after service and is not related to his active service including exposure to DDT.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


